Citation Nr: 0124711	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder to include lumbosacral spine degenerative disc 
disease and spinal stenosis.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder to include degenerative joint disease.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a headache 
disorder.  

6. Entitlement to service connection for a psychiatric 
disorder to include a major depressive disorder with 
psychotic features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from November 1980 
to February 1981.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) which determined that the veteran did 
not submit well-grounded claims of entitlement to service 
connection for a right knee disorder, a left knee disorder to 
include degenerative joint disease, hypertension, a headache 
disorder, and a psychiatric disorder to include a major 
depressive disorder with psychotic features; denied those 
claims; and denied service connection for a chronic back 
disorder to include lumbosacral spine degenerative disc 
disease and spinal canal stenosis.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

The veteran asserts that service connection is warranted for 
chronic back injury residuals including lumbosacral 
degenerative disc disease, a right knee disorder, a left knee 
disorder to include degenerative joint disease, hypertension, 
a headache disorder, and a psychiatric disorder to include a 
major depressive disorder with psychotic features as the 
claimed disabilities were precipitated by multiple injuries 
sustained during active duty.  Initially, the Board observes 
that the RO denied the veteran's claims of entitlement to 
service connection for a right knee disorder, a left knee 
disorder, hypertension, a headache disorder, and a 
psychiatric disorder upon its determination that the veteran 
had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for Department of 
Veterans Affairs (VA) benefits and the regulations 
implementing them have recently been amended so as to remove 
the requirement of the submission of a well-grounded claim.  
The amended statutes direct that, upon receipt of a complete 
or substantially complete application, the VA shall notify 
the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The veteran's claims of entitlement to 
service connection have not been considered under the amended 
statutes and regulations.  Therefore, the claims must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A January 1999 Administrative Decision from the Puerto Rico 
State Insurance Fund conveys that the veteran reported 
sustaining head, neck, back, waist, and left knee injuries on 
January 13, 1994 in a military motor vehicle accident while 
on active duty with the Puerto Rico National Guard.  A 
January 1999 Physical Profile (DA Form 3349) indicates that 
the veteran was found to be unfit for duty due to major 
depression and lumbosacral spine degenerative disc disease.  
In reviewing the record, the Board observes that the 
veteran's periods of active duty, active duty for training, 
and inactive duty training with the Puerto Rico National 
Guard have not been verified.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

A June 1998 Social Security Administration (SSA) decision 
indicates that the veteran was awarded SSA disability 
benefits.  The documentation supporting the veteran's SSA 
award is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request that the veteran 
provide information as to his service with 
the Puerto Rico National Guard.  Upon 
receipt of the requested information, the 
RO should contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty training, if any, with the 
Puerto Rico National Guard and (2) forward 
all available service medical records 
associated with such duty for 
incorporation into the record.  

2.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of SSA benefits.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of the 
veteran's lumbosacral spine, right knee, 
left knee, cardiovascular, headache, and 
psychiatric disorders.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should express 
an opinion for the record concerning the 
relationship, if any, between all 
identified lumbosacral spine, right knee, 
left knee, cardiovascular, headache, and 
psychiatric disorders and the veteran's 
periods of active service, active duty for 
training, and inactive duty training.  The 
reasoning for the opinions expressed 
should be fully set forth.  The claims 
file must be made available to the 
examiner or examiners for review.  The 
examination report should reflect that 
such a review was conducted.  
4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic back 
disorder to include lumbosacral spine 
degenerative disc disease and spinal 
stenosis, a right knee disorder, a left 
knee disorder to include degenerative 
joint disease, hypertension, a headache 
disorder, and a psychiatric disorder to 
include a major depressive disorder with 
psychotic features.  If the claims remain 
denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

